Name: Council Regulation (EEC) No 3412/92 of 23 November 1992 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products (1993)
 Type: Regulation
 Subject Matter: tariff policy;  fisheries
 Date Published: nan

 28 . 11 . 92 Official Journal of the European Communities No L 347/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3412/92 of 23 November 1992 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products (1993) tration of the tariff quotas may be carried out by any of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 April to 31 December 1993 the customs duties applicable on importation to products listed in the Annex shall be suspended at the levels and within the limits of the Community tariff quotas indicated for each product. 2. Imports of the products in question shall not be covered by the quotas referred to in paragraph 1 unless the free-at-frontier price, which is determined by the Member States in accordance with Article 24 of Regula ­ tion (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products ('), is at least equal to the reference price fixed, or to be fixed, by the Community for the products under consideration of the categories of the products concerned. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 , thereof, Having regard to the proposal from the Commission, Whereas Community supplies of certain species of fish or fish fillets currently depend on imports from third coun ­ tries ; whereas it is in the Community's interest to suspend partially the customs duties for the products in question, within Community tariff quotas of an appro ­ priate volume ; whereas, in order not to jeopardize the development prospects of this production in the Commu ­ nity and to ensure an adequate supply to satisfy user industries, it is advisable to open these quotas for the period from 1 April to 31 December 1993 applying customs duties varied accordingly to sensitivity of the different products on the Community market ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community ; whereas, to ensure the efficiency of a common adminis ­ tration of these quotas, there is no reasonable obstacle to authorizing the Member States to draw from the quota ­ volumes the necessary quantities corresponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, any operation relating to the adminis ­ Article 2 The tariff quotas referred to in Article 1 shall be.managed by the Commission , which may take all appropriate administrative measures in order to ensure effective admi ­ nistration thereof. Article 3 If an importer presents in a Member State an entry for release for free circulation, including a request for prefe ­ rential benefit for a product covered by this Regulation and if this entry for release is accepted by the customs authorities, the Member States concerned shall inform the Commission and draw an amount corresponding to its requirements from the corresponding quota amount. (') OJ No L 354, 23 . 12. 1991 , p. 1 . 28 . 11 . 92No L 347/2 Official Journal of the European Communities Article 4 Each Member State shall ensure that importers of the products concerned have equal and uninterrupted access to the quotas for such time as the residual balance of the quota volumes so permits. The drawing requests, with indication of the date of acceptance of the said entries, must be transmitted to the Commission without delay. The drawings are granted by the Commission by reference to the date of acceptance of the entries for release for free circulation by the customs authorities of the Member States concerned to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission of the drawings made . Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1992. For the Council The President D. CURRY 28 . 11 . 92 Official Journal of the European Communities No L 347/3 ANNEX Series No CN code Description of quota Quote duty I ' (in tonnes) v ' 09.2753 ex 0302 50 Cod (Gadus morhua, Gados ogac, Gadus macrocephalus), and 30 000 6 ex 0302 69 35 fish of the genus Boreogadus saida, excluding, livers, roes, ex 0303 60 presented fresh, chilled or frozen, for processing (a) (b) ex 0303 79 41 092773 ex 0306 13 10 Shrimps and prawns of the species Pandalus borealis, in shell, 5 000 6 ex 0306 23 10 fresh, chilled or frozen, for processing (a) (b) 09.2775 ex 0302 69 51 Alaska pollack (Theragra chalcogramma), excluding livers, roes, 2 000 8 ex 0303 79 55 presented fresh, chilled or frozen for processing (a) (b) 09.2777 ex 0302 69 65 Hake (Merluccius spp., excluding of the species Merluccius 4 000 8 ex 0303 78 10 merluccius and Merluccius bilenearis) excluding livers, roes, presented fresh, chilled or frozen, for processing (a) (b) 09.2779 ex 0304 90 61 Surimi, frozen, for processing (a) (b) 2 500 6 ex 0304 90 97 " (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) The quota shall apply to products intended to undergo any operation unless they are intended to undergo esclusively one or more of the following opera ­ tions :  cleaning, gutting, tailing, heading,  cutting (excluding filleting or cutting of frozen blocks),  sampling, sorting,  tabelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation. The quota is not allowed for products intended, in addition to undergo treatment (for operations) qualifying for the quota where such treatment (for opera ­ tions) is (are) carried out at retail or catering level . The reduction of customs duties shall apply only to fish intended for human consumption. (') See Taric codes in the Annex. No L 347/4 Official Journal of the European Communities 28 . 11 . 92 Annex to the Annex Series No CN code Taric code 09.2753 ex 0302 50 10 * 10 ex 0302 50 90 * 1 1 ex 0302 50 90 * 91 ex 0302 69 35 * 10 ex 0303 60 11 " * 10 ex 0303 60 19 * 10 ex 0303 60 90 * 10 ex 0303 79 41 * 10 09.2773 ex 0306 13 10 * 10 ex 0306 23 10 * 11 ex 0306 23 10 * 91 09.2775 0302 69 51 * 10 0303 79 55 * 10 09.2777 ex 0302 69 65 * 91 ex 0303 78 10 * 91 09.2779 ex 0304 90 61 * 20 ex 0304 90 97 * 85